Exhibit 10.1


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


SIXTH AMENDMENT OF
THE LICENSE AND COLLABORATION AGREEMENT
This Sixth Amendment of the License and Collaboration Agreement (this “Sixth
Amendment”) is made and effective as of September 27th, 2017 (the “Sixth
Amendment Effective Date”) by and between Miragen Therapeutics, Inc., a
corporation organized and existing under the laws of Delaware, having its
principal place of business at 6200 Lookout Rd., Boulder, CO 80301, USA
(“Miragen”) on the first part, and Les Laboratoires Servier, a corporation
organized and existing under the laws of France, having offices at 50 rue
Carnot, 92284 Suresnes cedex France and Institut de Recherches Servier, a
corporation organized and existing under the laws of France, having offices at 3
rue de la République, 92150 Suresnes, France (these two entities jointly
referred to as “Servier”) on the second part. Servier and Miragen are referred
to in this Agreement individually as a “Party” and collectively as the
“Parties.”
WHEREAS, Miragen and Servier are parties to that certain License and
Collaboration Agreement, dated October 13, 2011 as amended by First Amendment
dated May 13, 2013, Second Amendment dated May 13, 2014, Third Amendment dated
May 28, 2015, Fourth Amendment dated September 22, 2016, and Fifth Amendment
dated May 2, 2017 (the “Collaboration Agreement”), pursuant to which the Parties
established a collaboration for the research, development and commercialization
of products directed at miRNA targets for the treatment of cardiovascular
diseases;
WHEREAS, the Parties also wish to amend certain other terms and condition of the
Collaboration Agreement, all as set forth below.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Sixth Amendment, the
Parties agree as follows:


1.
Unless otherwise indicated, capitalized terms used but not defined herein shall
have the meanings set forth in the Collaboration Agreement.

2.
The last sentence of Section 9.3(a) of the Collaboration Agreement, which was
added pursuant to the Fifth Amendment, is hereby deleted and replaced in its
entirety with the following:

“Notwithstanding the foregoing, miRagen agrees to invoice Servier for [*] costs
associated with the manufacture of MRG-110 drug substance that commenced in [*],
which are currently estimated to be approximately [*] (“Provisional Budget”).
Such costs include [*] and [*]. The drug substance is expected to be delivered
and ready for use [*] (“Provisional Completion Date”). If necessary, the
estimated Provisional Budget and the Provisional Completion Date may be adjusted
through a decision of the JEC in accordance with the provisions of Sections 3.4
and 3.9 of the Collaboration Agreement. Following the Sixth




--------------------------------------------------------------------------------





Amendment Effective Date, miRagen will submit an invoice to Servier for [*]
costs associated with the manufacture and production of MRG-110 drug substance
incurred by miRagen prior to [*] and through [*] (estimated to be [*]) that had
been deferred under the terms of the Fifth Amendment. [*] subsequent costs
associated with the manufacture and production of MRG-110 drug product incurred
after [*] will be invoiced to Servier as incurred on the standard quarterly
invoice schedule.”


3.
The last sentence of Section 5.4(a) of the Collaboration Agreement, which was
added pursuant to the Fifth Amendment, is hereby deleted in its entirety. For
clarity, miRagen will no longer be responsible for [*] of Pre-Phase 3 Costs
incurred by miRagen during the third calendar quarter of 2017. Servier [*] for
such Pre-Phase 3 Costs [*].

4.
Section 9.4(e) of the Collaboration Agreement, which was added pursuant to the
Fifth Amendment, is hereby deleted in its entirety.

5.
This Sixth Amendment amends the terms of the Collaboration Agreement as
expressly provided above, and the Collaboration Agreement, as so amended and
including all of its other terms and provisions that are not amended, remains in
full force and effect and sets forth the complete, final and exclusive agreement
and all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto with respect to the
subject matter of the Collaboration Agreement and supersedes, as of the Sixth
Amendment Effective Date, all prior and contemporaneous agreements and
understandings between the Parties with respect to the subject matter of the
Collaboration Agreement. There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as set forth in the Collaboration
Agreement (as further amended by this Sixth Amendment).

6.
The validity, performance, construction, and effect of this Sixth Amendment
shall be governed by and construed under the laws of Germany, without giving
effect to any choice of law principles that would require the application of the
laws of a different state.

7.
This Sixth Amendment may be executed in two (2) or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.



{Signature page follows}






[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties intending to be bound have caused this Sixth
Amendment to be executed by their duly authorized representatives as of the
Sixth Amendment Effective Date.
 
Miragen Therapeutics, Inc.










By:    /s/ William S. Marshall


Name:    William S. MARSHALL


Title:    President and CEO
Les Laboratoires Servier




By:    /s/ Christian Bazantay


Name:    Christian BAZANTAY


Title:    Proxy








 
 
Institut de Recherches Servier








By:    /s/ Emmanuel Canet


Name:    Emmanuel CANET


Title:    President Research and Development



































[Signature Page of the Sixth Amendment of the License and Collaboration
Agreement by and between Miragen Therapeutics, Inc. and Les Laboratoires
Servier]




[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



